DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marley (US Pat No 7,343,885).
In regard to claim 1, Marley discloses a system, comprising:
an engine (with crankcase 18, see Fig 2) including a crankcase (18) fluidly coupled to a coalescer (26, also see Col 3, lines 32-42: “A collector which gathers gases from engine crankcase 18 includes source tube 22, and a gas conduit 30. Coalescer 26 is interposed between source tube 22 and gas conduit 30.”);
a muffler (14) adapted to receive combustion exhaust gases from the engine (Col 3, lines 32-34: “FIGS. 2 and 3 show details of exhaust outlet 14 of engine 10, which is illustrated as being a muffler.”); and
a coalescer exhaust passage (30 through 68 and to 56, see Figs 2 and 4) fluidly coupling the coalesce (26) to the muffler (14) and including an inlet (joint 46) arranged upstream of the muffler adapted to flow a 
In regard to claim 2, Marley discloses the system of claim 1, further comprising a compressor of a turbocharger (34) or supercharger fluidly coupled to the inlet (42) by a boost air passage (38, also see Col 4, lines 2-4: “This flow may be aided by optional use of nozzle 72 which is connected with turbo outlet pipe 38 by means of air supply tube 42.”).
In regard to claim 3, Marley discloses the system of claim 2, further comprising an extension (42) of the boost air passage (38) extending into the coalescer exhaust passage (between 68 and 56 at boss 72) through the inlet (46, see Fig 4).
In regard to claim 4, Marley discloses the system of claim 2, wherein the motive fluid includes boost air generated by the compressor (Col 4, lines 2-4: “This flow may be aided by optional use of nozzle 72 which is connected with turbo outlet pipe 38 by means of air supply tube 42.”).
In regard to claim 5, Marley discloses the system of claim 2, further comprising a coupler (boss 72 generally coupling 42 to 46) configured to maintain the boost air passage (extension 42 of 38) in engagement with the inlet (46, see Fig 4).
In regard to claim 11, Marley discloses a method, comprising:
flowing blowby gases from a crankcase of an engine to a coalescer (Col 3, lines 32-42: “A collector which gathers gases from engine crankcase 18 includes source tube 22, and a gas conduit 30. Coalescer 26 is interposed between source tube 22 and gas conduit 30.”);
forming coalescer exhaust from the blowby gases (Col 3, lines 40-43: “Coalescer 26 functions to separate liquids, such as oil droplets, from crankcase gases. The reconstituted oil is returned to engine crankcase and gases are sent to eductor 46.”;
flowing the coalescer exhaust from the coalescer to a muffler via a coalescer exhaust passage (Col 2, likes 46-48: “crankcase gases will be drawn through the eductor and discharged into exhaust flowing into the exhaust muffler”; and
increasing a flow speed of the coalescer exhaust through the coalescer exhaust passage via a motive fluid received at an inlet of the coalescer exhaust passage upstream of the muffler (Col 4, lines 2-4: “This flow may be aided by optional use of nozzle 72 which is connected with turbo outlet pipe 38 by means of air supply tube 42.”).
In regard to claim 12, Marley discloses the method of claim 11, wherein the motive fluid includes boost air flowing from a compressor (again see Col 4, lines 2-4).
In regard to claim 15, Marley discloses a system (see Fig 2), comprising:
a coalescer (26) defining a coalescer exhaust passage (30 through 68 and to 56, see Figs 2 and 4) that fluidly couples to a muffler (14), including:
a first section (with 68, see Fig 4) configured to receive coalescer exhaust from the coalescer at a lower, first speed; and
a second section (with 56) configured to flow the coalescer exhaust from the first section to the muffler at a higher, second speed (after being aided by compressed air from 72, see Col 4, lines 2-4: “This flow may be aided by optional use of nozzle 72 which is connected with turbo outlet pipe 38 by means of air supply tube 42.”).
In regard to claim 16, Marley discloses the system of claim 15, wherein the first section and the second section have a different diameter or length (considering the first section to be from opening 68 to the “bottom edge” of the extension with 60, and the second section to be everything downstream from that point.
In regard to claim 17, Marley discloses the wherein the first section tapers by a first amount to a joint (generally the area where the portion with 72 is open into the main passage) between the first section to the second section, and the second section tapers by a second amount from the joint (considering the first taper where the extension with 72 “slopes down into” the first section, and considering the second taper to be the taper on the downstream side of the mounting flange.

    PNG
    media_image1.png
    370
    849
    media_image1.png
    Greyscale

In regard to claim 18, Marley discloses the wherein the first section and the second section are coupled at a joint, and where a diameter of the coalescer exhaust passage at the joint is greater than a diameter of the first section or a diameter of the second section (see annotated Fig 4 below).

    PNG
    media_image2.png
    405
    849
    media_image2.png
    Greyscale

In regard to claim 19, Marley discloses the system of claim 15, further comprising a compressor (of turbocharger 34) fluidly coupled to the second section via a boost air passage (38 to 42), the compressor configured to flow boost air to the second section via the boost air passage (Col 4, lines 2-4: “This flow may be aided by optional use of nozzle 72 which is connected with turbo outlet pipe 38 by means of air supply tube 42.”).
In regard to claim 20, Marley discloses the system of claim 15, wherein the coalescer exhaust passage further includes a third section (considered to be the sloped opening portion at 56) arranged downstream of the second section (being the most downstream portion of 46) and directly coupled to the muffler, with the third section configured to flow a mixture of the coalescer exhaust and the boost air from the second section to the muffler (when assembled as shown in Fig 2).

Allowable Subject Matter
Claims 6-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747